PER CURIAM.
Affirmed. We do not believe the trial court erred in concluding by summary judgment that the appellant was not a resident of her mother-in-law’s household in New Jersey at the time appellant was involved in an automobile accident in Florida while appellant was employed and residing with her children in Florida. See Sembric v. Allstate Insurance Company, 434 So.2d 963 (Fla. 4th DCA 1983) and Puente v. Arroyo, 366 So.2d 857 (Fla. 3d DCA 1979).
ANSTEAD, C.J., and BERANEK and DELL, JJ., concur.